Title: From James Madison to the Senate, 29 April 1816
From: Madison, James
To: Senate


                    
                        
                            29th April 1816.
                        
                    
                    I nominate
                    William Rector of Missouri to be Surveyor of public lands for the Territories of Illinois and Missouri.
                    Benjamen Stephenson of Illinois Territory to be Receiver of public monies, at Edwardsville in Madison County in the said Territory
                    Louis Blanc of Louisiana, to be Surveyor of the port of delivery at the town of Bayou St John.
                    Alfred Lorraine of Louisiana to be Receiver of public Monies for the Eastern District of the same State in the place of Lloyd Posey resigned.
                    
                        
                            James Madison
                        
                    
                